DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/01/2021, have been fully considered.  
Applicant’s argument that Stettenheim lacks a vacuum pump is persuasive and is addressed with new grounds of rejection below. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chubb US3972183
Applicant's arguments regarding Stettenheim teaching away from a vacuum are not persuasive.  Applicant’s argument highlights ¶6 and ¶132 of Stettenheim which does discuss the known problems faced by vacuum tubes.  However, Stettenheim expressly teaches an embodiment including a vacuum, a corresponding nozzle for removal of air, and a seal for preserving the vacuum (¶125, ¶133) and that such evacuated arrangement have the express benefit of reducing heat loss (¶241).    Stettenheim teaches both evacuated and atmospheric tubes and the respective advantages and disadvantages to each embodiment.  
Applicant argues that Tragert is silent to the importance of preserving a vacuum with the o-ring.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  However, in this present case, Stettenheim expressly teaches the importance of a seal for preserving a vacuum (¶125).  One of ordinary skill in the art would necessarily look to other prior art seals in order to implement the seal suggested by Tragert.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant’s argues that Chubb is silent to the use of heat shield for reducing the temperature of the intermediate O-ring by cooling of 400 degrees Celsius over 2 cm from duct to the intermediate O-ring.  This argument is not commensurate with the language of the claims.   The claims much more broadly recite “a heat shield protecting the intermediate O-ring from a temperature of at least 500 degrees Celsius”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (a heat shield reducing the temperature of the intermediate O-ring by cooling of 400 degrees Celsius over 2 cm from duct to the intermediate O-ring) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 10 and 12 and issues under 35 U.S.C. 112(b), applicant argues that the language is intended to claim the embodiments of instant Fig. 4B and 4C.  As seen from these figured, these embodiments comprise a circular duct.  Thus, these embodiments are excluded by the exclusionary language of claim 1.  Applicant’s arguments do not address the issues raised under 35 U.S.C. 112(d).  
Drawings
pump of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites “wherein the non-circular duct comprises a circular shape with a triangular shape as the non-insulated area”.  The limitation contradicts itself.  The contradiction renders the claim indefinite.  Claim 1, from which claim 9 depends, requires a non-circular duct.  Claim 9 appears to contradict the limitations of a claim from which it depends.  
Claim 10 recites “wherein the non-circular duct comprises a circular or an oval shape”.  The limitation contradicts itself.  The contradiction renders the claim indefinite.  Claim 1, from which claim 10 depends, requires a non-circular duct.  Claim 10 appears to contradict the limitations of a claim from which it depends.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the non-circular duct comprises a circular shape with a triangular shape as the non-insulated area”.  The limitation contradicts itself.  The contradiction renders the claim 
Claim 10 recites “wherein the non-circular duct comprises a circular or an oval shape”.  The limitation contradicts itself.  The contradiction renders the claim indefinite.  Claim 1, from which claim 10 depends, requires a non-circular duct.  Claim 10 appears to contradict the limitations of a claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stettenheim et al. US20130220307 in view of Tragert US4153042 in view of Chubb US3972183 in view of Niederle US1989999.
Regarding claim 1, Stettenheim et al. US20130220307 discloses an urban concentrated solar power for mounting on a roof top, comprising: 
(a) a heat receiver having a non-circular duct distinguishing an insulated area with an insulation layer on the outer surface of the non-circular duct and a non-insulated area (Fig. 4, 404, insulation 416), wherein the non-circular duct contains a heat transferring fluid (¶133, fluid 406), wherein the non-circular duct has an irradiated duct area versus a total duct area of 5% to 30% (¶136), wherein the total 
(b) a glass tube holding a vacuum, wherein the heat receiver is placed within the vacuum of the glass tube (tube 402 includes glass cover 414, ¶128 and has an evacuated embodiment ¶133); 
 (f) a parabolic trough to concentrate sunlight onto the non-insulated area of the non-circular duct of the heat receiver (Fig. 2, 206, ¶124; or in the alternative parabolic trough 410 Fig. 4).

Stettenheim does not expressly disclose
(c) a vacuum pump in connection with the glass tube, wherein the vacuum pump draws or redraws the vacuum within the glass tube; 
(d) a coupling with an intermediate O-ring holding the glass tube and therewith the vacuum in glass tube; 
(e) a heat shield protecting the intermediate O-ring from a temperature of at least 500 degrees Celsius; and 
Stettenheim does teach an evacuated embodiment and a seal for preserving the vacuum (¶125, ¶133).  Stettenheim further teaches operating temperatures of temperatures of at least 500 degrees Celsius (¶27, ¶211).
Tragert US4153042 teaches a solar collector wherein the tubes are provided with an intermediate O-ring (O-ring 14, Fig. 3) thereby providing a seal and preventing moisture from degrading the absorber (Col. 3 Ln. 15-24).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an O-ring, as taught by Tragert, since doing so is a known technique for improving similar devices in the art with the known predictable results of providing a seal and preventing moisture from degrading the absorber.  
Chubb US3972183 teaches a solar collector wherein the absorber tube is provided with a heat shields (Fig. 3, heat shields 28) thereby preventing heat from escaping (Col. 3 Ln. 44-50).  Chubb’s shield is capable of operating at temperatures of at least 500 degrees Celsius (Col. 3 Ln. 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with heat shields as taught by Chubb since doing so is a known technique for improving similar devices in the art with the known predictable result of preventing heat from escaping. 
Niederle US1989999 teaches a solar collector wherein a vacuum pump is connected with a glass tube, wherein the vacuum pump draws a vacuum within the glass tube (page 2, col. 2 ln. 14-19).  Stettenheim expressly teaches an embodiment including a vacuum, a corresponding nozzle for removal of air, and a seal for preserving the vacuum (¶125, ¶133) and that such evacuated arrangement have the express benefit of reducing heat loss (¶241).    
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a vacuum pump connected to the glass tube as taught by Niederle since doing so amounts to a known technique for providing a vacuum in a solar collector with the known predictable result of reducing heat loss.  

Regarding claim 2, Stettenheim does not expressly disclose the urban concentrated solar power as set forth in claim 1, wherein the parabolic trough has an aperture of below 2 meters.
The difference between the prior art and the claimed subject matter amounts to a change in relative size or dimensions of the prior art device.  Stettenheim teaches proper sizing and alignment of the trough and respective apertures in order to ensure the receiver surface is aligned with the concentrated light (¶16-¶18).   One of ordinary skill in the art would recognize that the size of the 
It would have been obvious to one of ordinary skill in the art to modify the prior art device to have dimensions within the claimed range since doing so amounts to a routine change in size of the prior art device and ensure proper collection and alignment of the concentrated light.  

Regarding claim 3, Stettenheim discloses the urban concentrated solar power as set forth in claim 1, wherein the heat transferring fluid reaches temperatures of at least 500 degrees Celsius (¶27).
Regarding claim 7, Stettenheim discloses the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct has a square shape wherein one flat side of the square shape is the non-insulated area (Fig. 8, 802 depicts a square shape).
Regarding claim 8, Stettenheim discloses the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct is a square shape wherein one corner area of the square shape is the non-insulated area (Fig. 8, 802 depicts a square shape with a non-insulated corner).
Regarding claim 11, Stettenheim discloses the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct has a rectangular shape where one flat side of the rectangular shape is the non-insulated area (Fig. 4).
Regarding claim 12, Stettenheim does not expressly disclose the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct has an inner hydraulic diameter of at least 15 mm 
The difference between the prior art and the claimed subject matter amounts to a change in relative size or dimensions of the prior art device.  
Stettenheim teaches various duct dimensions (¶162, ¶166-177) and varying the size of receiver tube as means of reducing thermal losses without a loss in optical efficiency (¶195).
, 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettenheim et al. US20130220307 in view of Tragert US4153042 in view of Chubb US3972183 in view of Niederle US1989999 in view of Citron US20180187925.
Regarding claim 9, as best understood, Stettenheim does not expressly disclose the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct is a circular shape with a triangular shape as the non-insulated area.
As best understood, the difference between the prior art and the claimed subject matter amounts to a change in shape of the prior art absorber tube.  
Citron US20180187925 teaches a solar collector wherein the absorber tube may take one of various shapes (¶27-¶31, Fig. 5a-5d). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the shape of the prior art absorber tube to be circular with a triangular shape as taught by Citron since doing so amounts to a simple substitution of known absorber tube shapes in the art with the known predictable results of absorbing solar radiation. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettenheim et al. US20130220307 in view of Tragert US4153042 in view of Chubb US3972183 in view of Niederle US1989999 in view of Aldrich US20110174298.
Regarding claim 10, as best understood, Stettenheim does not expressly disclose the urban concentrated solar power as set forth in claim 1, wherein the non-circular duct is a circular or an oval shape with a flat side as the non-insulated area.
As best understood, the difference between the prior art and the claimed subject matter amounts to a change in shape of the prior art absorber tube.  
Aldrich US20110174298 teaches a solar collector wherein the absorber tube is an oval shape with a flat side (Fig. 6).  Aldrich teaches that such a flattened tube improves radiation collection ¶32. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the shape of the prior art absorber tube to be an oval shape with a flat side as taught by Aldrich since doing so amounts to a simple substitution of known absorber tube shapes in the art with the known predictable results of absorbing solar radiation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DEEPAK A DEEAN/Examiner, Art Unit 3762